Citation Nr: 1718741	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO. 11-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971, including service in Vietnam from January 1970 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010, rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. That decision granted entitlement to service connection for PTSD and assigned an initial schedular rating of 10 percent, effective from July 27, 2009. 

The issue of entitlement to an initial schedular rating in excess of 10 percent for PTSD was previously before the Board in August 2013. At that time the Board remanded the case to comply with the Veteran's request for a videoconference hearing.  In November 2016, the Veteran testified at a videoconference hearing before the undersigned. A transcript is of record.

A March 2014 rating decision granted the Veteran's claim of entitlement to service connection for left ear hearing loss and assigned a schedular rating of 0 percent, effective from July 23, 2012 (the date of the claim), continued a 20 percent schedular rating for the residuals of prostate cancer, and denied service connection for right ear hearing loss. The June 2014 rating decision denied entitlement to a TDIU. After the November 2016 hearing, the Veteran perfected appeals as to the initial ratings for these disabilities and requested Board hearings on the newly perfected issues.

The issues of entitlement to service connection for diabetes mellitus type II and entitlement to service connection for an acquired psychiatric disorder, including, but not limited to anxiety and depression, have been raised by the record and adjudicated by the Agency of Original Jurisdiction (AOJ). Because the decisions were not appealed, the Board has no jurisdiction over these issues. As such the issues of entitlement to service connection for diabetes mellitus type II and entitlement to service connection for an acquired psychiatric disorder, including, but not limited to anxiety and depression will not be addressed in this remand .

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA examination for PTSD in September 2010. The Veteran contends that his symptoms have worsened since the September 2010 VA examination. Specifically, the Veteran testified that he suffers from forgetfulness and social isolation, and has had hallucinations, delusions, and suicidal ideation. See November 2016 hearing tr. at 9-11, 14, 15, and 19.

As the evidence suggests worsening of the Veteran's PTSD, the Board finds that further examination would be necessary in deciding the PTSD rating issue. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect); Suttman v. Brown, 5 Vet. App. 127, 138 (1993).

During the November 2016 Board hearing, the Veteran testified that he was undergoing ongoing PTSD treatment at VA. See hearing tr. at 3. Currently of record are VA treatment records dated through October 2016. However, more recent records may exist. Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records, to specifically include treatment for PTSD.

2. When the above action has been accomplished to the extent possible, afford the Veteran a VA examination to evaluate the current severity of his service-connected PTSD. The claims folder must be reviewed by the examiner.

The examiner should provide reasons for any opinions.

3. If any benefit sought on appeal remains denied, issue a supplemental statement. The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016



